Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #046


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 22nd day of September, 2017, are as follows:



PER CURIAM:

2017-B-0525       IN RE: KENNETH TODD WALLACE
                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Kenneth Todd
                  Wallace, Louisiana Bar Roll number 25920, be and he hereby is
                  suspended from the practice of law for a period of thirty months,
                  with all but twelve months deferred.     This suspension shall be
                  retroactive to January 8, 2016, the date of respondent’s interim
                  suspension.   All costs and expenses in the matter are assessed
                  against respondent in accordance with Supreme Court Rule XIX, §
                  10.1, with legal interest to commence thirty days from the date
                  of finality of this court’s judgment until paid.
09/22/17

                      SUPREME COURT OF LOUISIANA

                                 NO. 2017-B-0525

                     IN RE: KENNETH TODD WALLACE


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Kenneth Todd Wallace, an

attorney licensed to practice law in Louisiana but currently on interim suspension

pursuant to a joint petition filed by the parties in December 2015. In re: Wallace,

15-2305 (La. 1/8/16), 182 So. 3d 941.



                              UNDERLYING FACTS

      The following facts are not in dispute, having been stipulated to by the parties.

      By way of background, respondent joined the law firm of Liskow & Lewis

(“the firm”) as an associate attorney in 1998. After his promotion to shareholder in

2005, respondent served as the firm’s hiring partner and head of recruiting. He also

chaired the firm’s diversity committee as the firm’s first minority recruiting and

retention partner. In 2012, respondent was elected to the firm’s board of directors

and served as the board’s junior director through April 2015.

      As a member of the firm, respondent generally billed on an hourly basis but

sometimes worked on cases on a contingency basis. The firm’s policy set hourly

billing targets for shareholders at 1,800 billable hours annually. These billing targets

were one of several factors taken into consideration for annual salary increases,

discretionary bonuses, and promotion within the firm.
       In November 2015, the firm’s compensation committee noted that

respondent’s “fee bill credit,” which is a measure of collections attributable to an

attorney’s recorded billable time, seemed low. Therefore, the committee inquired

into the status of certain files for which respondent had recorded significant billable

time. This inquiry led to the discovery that, between 2012 and 2015, respondent had

recorded billing entries on a contingency fee case that had been dismissed in October

2012. Because this particular case was an unsuccessful contingency fee matter, the

falsely billed hours were not billed to the client or submitted to any court for

approval. The committee found two other files containing entries that had not been

billed to clients.

       The firm presented these preliminary findings to respondent on November 9,

2015. At that meeting, respondent acknowledged and apologized for his misconduct

and assured the firm that his actions had not impacted any of the firm’s clients.

Respondent informed the firm about other files in which he had recorded false or

inflated time or in which he created false receivables that were never billed to clients.

With respondent’s assistance and cooperation, the firm conducted a full

investigation in order to assess whether his conduct had impacted any of the firm’s

clients. Upon completion of the investigation, the firm confirmed that respondent’s

conduct did not adversely impact any clients.

       The firm identified seven files containing, in part, false entries or receivables.

Regarding the contingency fee file that was dismissed in October 2012, the firm

discovered false entries totaling 52.25 hours in 2012, false entries totaling 385 hours

in 2013, false entries totaling 270 hours in 2014, and false entries totaling 376 hours

in 2015. In three other cases, respondent recorded false and inflated entries totaling

$91,544.50; he then prepared and reported the bills to the firm’s accounting office,

but the bills were never sent to the clients. In three additional cases, respondent

recorded false and inflated entries that were written off without the preparation of

                                            2
bills and were not billed to the clients. In total, respondent submitted 428 entries

that the firm classified as “certainly false” and an additional 220 entries that the firm

classified as “reasonably certain” to be “false or inflated.”

      Between 2012 and 2014, respondent received merit bonuses totaling $85,000.

The firm concluded that respondent would most likely have received some or all of

these merit bonuses even without the false inflation of his billable hours.

      Respondent indicated he engaged in this misconduct because he was

concerned that his accurate billable hours, when coupled with an insufficient book

of business, were not commensurate with his leadership position in the firm. He

denied that he engaged in the misconduct out of a desire for discretionary bonuses

or any other monetary gain.

      On November 22, 2015, respondent voluntarily submitted his letter of

resignation to the firm, effective November 30, 2015. He also voluntarily renounced

his entire termination bonus, which totaled approximately $85,000, owed to him for

his share of the firm’s accounts receivable.          The firm determined that this

renunciation likely exceeded any losses the firm incurred as a result of respondent’s

conduct.

      Respondent self-reported his misconduct to the ODC on November 25, 2015.

The firm reported its findings to the ODC on December 4, 2015.



                        DISCIPLINARY PROCEEDINGS

      In March 2016, the ODC filed formal charges against respondent, alleging

that his conduct violated Rules 8.4(a) (violation of the Rules of Professional

Conduct) and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or

misrepresentation) of the Rules of Professional Conduct. Respondent, through

counsel, answered the formal charges and admitted his misconduct but asserted that

numerous mitigating factors were present.

                                           3
      Prior to a formal hearing in this matter, respondent and the ODC filed a joint

stipulation of facts, wherein respondent admitted to the facts as set forth above.

Respondent also stipulated to violating the Rules of Professional Conduct as alleged

in the formal charges. The parties further stipulated to the presence of several

aggravating and mitigating factors. In aggravation, they stipulated to a dishonest or

selfish motive, a pattern of misconduct, and substantial experience in the practice of

law (admitted 1998). In mitigation, they stipulated to the absence of a prior

disciplinary record, timely good faith effort to make restitution or to rectify the

consequences of the misconduct, full and free disclosure to the disciplinary board

and a cooperative attitude toward the proceedings, character or reputation, and

remorse.



                                  Formal Hearing

      The hearing committee conducted a hearing in April 2016.             The ODC

introduced documentary evidence and called four witnesses to testify before the

committee. Respondent introduced documentary evidence, including numerous

character letters. He also testified on his own behalf and on cross-examination by

the ODC.



                            Hearing Committee Report

       After considering the evidence and testimony presented at the hearing, the

hearing committee accepted the joint stipulations agreed to by the parties. The

committee also made additional factual findings as follows:

      Respondent testified he engaged in misconduct due to his concerns that his

accurate billable hours were not commensurate with his leadership position within

the firm. As a member of the firm’s board of directors, respondent saw firsthand,

and on a monthly basis, the extraordinary billable hours and business dollars

                                          4
generated by key leaders of the firm. When his practice began to decline, respondent

gave in to his own internal pressures and began to submit false time on a dismissed

contingency fee matter, and eventually other matters, in an effort to make himself

look better on paper each month. The committee found respondent’s testimony to

be credible.

      Robert Angelico, the firm’s managing partner, testified he believes

respondent’s motivation was his concern that his billable hours were not

commensurate with his leadership position and not any desire for bonuses.

Respondent expressed his anxiety about not having much of his own client base to

James Brown, the chair of the firm’s commercial litigation section. Like Mr.

Angelico, Mr. Brown did not believe a desire for bonus money was what drove

respondent to submit false billable hours.

      Respondent received a discretionary bonus from the firm’s compensation

committee for 2012, 2013, and 2014. Scott Perkins, the firm’s executive director,

testified that even when he subtracted all potentially false time entries, respondent

still met and exceeded his billing targets in each of these years. The testimony

confirmed that respondent dedicated an extraordinary amount of hours annually

during the relevant time period as a member of the firm’s board of directors, as board

secretary, as chair of the diversity committee, as a member of the hiring committee,

as a firm liaison to Judge Zainey’s homeless program, and as chair of a number of

ad hoc committees appointed by the firm’s president. Mr. Brown testified that

respondent’s extraordinary firm involvement and leadership was sufficient to

warrant a merit bonus. He further confirmed that respondent’s extraordinary efforts

in firm management alone would have merited him a bonus. While the testimony of

Mr. Brown and Mr. Angelico supports the conclusion that respondent would have

been eligible for merit bonuses, the testimony also supports the conclusion that not



                                          5
all of the merit bonuses would have been paid to respondent had his hours been

accurately recorded.

       Based on these findings, the committee determined that respondent violated

the Rules of Professional Conduct as alleged in the formal charges and stipulated to

by the parties. The committee then determined respondent intentionally violated

duties owed to the public and the legal profession. There is no evidence to indicate

that any clients were harmed by respondent’s misconduct. However, his misconduct

created significant potential harm to the firm. The committee agreed with the

aggravating and mitigating factors stipulated to by the parties. In further mitigation,

the committee noted respondent also suffered the imposition of other sanctions and

penalties as he endured the loss of his job, the loss of additional income because he

was unable to secure other employment for several months, and the loss of several

community leadership positions.

       After further considering this court’s prior jurisprudence addressing similar

misconduct, the committee recommended respondent be suspended from the

practice of law for one year and one day, retroactive to January 8, 2016, the date of

his interim suspension.

       The ODC filed an objection to the committee’s recommendation, arguing that

a suspension from the practice of law for thirty months appears appropriate.



                          Disciplinary Board Recommendation

       After review, the disciplinary board determined that the hearing committee’s

factual findings are supported by the record and are not manifestly erroneous. The

board also determined that the committee correctly concluded respondent violated

Rules 8.4(a) and 8.4(c) of the Rules of Professional Conduct as stipulated to by the

parties.



                                          6
      The board determined respondent knowingly, if not intentionally, violated

duties owed to the public and the legal profession. Respondent caused no actual

harm to any clients, and the evidence indicates that the firm suffered little to no

actual harm. After reviewing the ABA’s Standards for Imposing Lawyer Sanctions,

the board determined the applicable baseline sanction ranges from suspension to

disbarment. The board adopted the aggravating and mitigating factors found by the

committee.

      After reviewing this court’s prior jurisprudence addressing similar

misconduct, and determining that it would be purely punitive to require respondent

to undergo the reinstatement process, the board recommended he be suspended from

the practice of law for one year, retroactive to the date of his interim suspension.

Two board members dissented and would recommend a period of suspension that

would require respondent to apply for reinstatement.

      The ODC filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.      While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.

                                          7
      Respondent has stipulated that he engaged in professional misconduct by

recording false and inflated billable hours. In doing so, respondent has violated the

Rules of Professional Conduct as alleged in the formal charges and as set forth in

the joint stipulation submitted by the parties. Therefore, the sole question presented

for the court’s consideration is the appropriate sanction for this misconduct.

      In determining the sanction, we are mindful that disciplinary proceedings are

designed to maintain high standards of conduct, protect the public, preserve the

integrity of the profession, and deter future misconduct. Louisiana State Bar Ass’n

v. Reis, 513 So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the

facts of each case and the seriousness of the offenses involved considered in light of

any aggravating and mitigating circumstances.        Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      The record supports a finding that respondent intentionally violated duties

owed to the public and the legal profession. His actions had the potential to cause

significant harm, however, there is no evidence that any client harm actually

occurred. Likewise, it appears little or no actual harm was suffered by respondent’s

law firm. The record supports the aggravating and mitigating factors as stipulated

to by the parties.

      Turning to the issue of an appropriate sanction, we find that respondent’s

conduct involved a long and repetitive pattern of dishonesty. As such, the lengthy

thirty-month suspension sought by the ODC is clearly appropriate. However, there

are significant mitigating circumstances present, including respondent’s voluntary

resignation from the firm and his renunciation of his entire termination bonus. These

factors, coupled with the lack of harm to respondent’s clients and the firm, justify

the deferral of all but twelve months of the suspension.




                                          8
      Accordingly, under the circumstances of this case, we will suspend

respondent from the practice of law for thirty months, with all but twelve months

deferred, retroactive to January 8, 2016, the date of respondent’s interim suspension.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Kenneth Todd Wallace, Louisiana Bar Roll number 25920, be and he

hereby is suspended from the practice of law for a period of thirty months, with all

but twelve months deferred. This suspension shall be retroactive to January 8, 2016,

the date of respondent’s interim suspension. All costs and expenses in the matter

are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1,

with legal interest to commence thirty days from the date of finality of this court’s

judgment until paid.




                                          9